                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 DELTA DIVISION

SHAYLA MCCLURE                                                                   PLAINTIFF

VS.                          CASE NO. 2:20CV00164 BRW/PSH

ANDREW SAUL,
Commissioner, Social
Security Administration                                                        DEFENDANT


                                           ORDER

       The Court has received proposed Findings and Recommendations from Magistrate Judge

Patricia S. Harris. The recommendation is unopposed. After careful review, the Court

concludes approves and adopts the Findings and Recommendations in all respects.

       Accordingly, this case is remanded for further administrative proceedings. This is a

“sentence four” remand within the meaning of 42 U.S.C. § 405(g) and Melkonyan v. Sullivan,

501 U.S. 89 (1991).

       IT IS SO ORDERED this 24th day of June, 2021.



                                               Billy Roy Wilson
                                               UNITED STATES DISTRICT JUDGE
